Use of the Visa Information System (VIS) under the Schengen Borders Code (debate)
The next item is the report by Mr Brejc, on behalf of the Committee on Civil Liberties, Justice and Home Affairs, on the proposal for a regulation of the European Parliament and of the Council amending Regulation (EC) No 562/2006 as regards the use of the Visa Information System (VIS) under the Schengen Borders Code - C6-0086/2008 -.
Vice-President of the Commission. - (FR) Mr President, I should firstly like to thank the rapporteur, Mr Brejc, for his work on this proposal. An important step is being taken which will allow us to benefit fully from the technical tools available to secure our external borders.
It is extremely important to use the Visa Information System (VIS) to ensure that the checks carried out at external borders are efficient. The VIS provides a reliable link between the visa holder, the visa and the passport in order to prevent false identities from being used.
The full benefits of this system will only be gained with the introduction of biometrics. The legislative instrument on the agenda will lay down, once formally adopted, the common rules to guarantee the efficient and harmonised use of the VIS at our external borders.
Without common rules, those border crossing points where the VIS is not systematically used could be exploited by illegal immigrants and criminals. By amending the Schengen Borders Code, these common rules will be established.
I can therefore fully support the compromise reached and congratulate the European Parliament and the Council on the agreement at first reading.
rapporteur. - (SL) I would like to thank the Commissioner for his kind words. The European Parliament is involved in a co-determination process for amending the regulation governing the use of the Visa Information System. The amendments to the visa system proposed by the Commission initially envisaged a very thorough control of the entry of third-country citizens needing a visa. This would involve not only the usual procedure of matching the person to the document, but also fingerprinting. The regulation contains all the search measures and conditions for the appropriate authorities managing the controls at external border crossings to access data for checking identity and so on - I will refrain from listing all these checks.
In accordance with this regulation, the border official has access to the Visa Information System, where he can check all the data on the passenger at the border, including fingerprints. The proposed regulation, that is to say a systematic checking with fingerprinting of third-country citizens every time (I emphasise every time) they enter the Schengen area, would certainly prolong the waiting time at border crossings, especially during the tourist season and at the beginning and end of public holidays.
Since Europe is a global economic power as well as an interesting tourist destination for third-country citizens, who of course need entry visas, in my opinion it is, or was, necessary to ease the regulation appropriately. That is why I proposed random checking and fingerprinting at border crossings. I thereby wanted to draw attention to the fact that the visa holder was fingerprinted once in the process of obtaining a visa, and then again on entering the Schengen area for the purpose of comparison and verification of identity.
I think that such an operation or such a rigid provision is an exaggeration because we actually have no data on, or estimates of, the numbers of forged visas. On top of that, fingerprinting totally unsuspicious people is senseless and time-consuming. Despite separate lanes for citizens of the European Union, very long queues would form at border crossings where everyone, namely citizens of the European Union and those with visas, would be queuing during public holidays and vacations.
In this session of Parliament we have managed, relatively quickly, to reach a consensus on certain deviations from such rigid provisions, and a compromise with the Council and the Commission was also reached after two trialogues. The Committee on Civil Liberties, Justice and Home Affairs approved the proposal with a large majority, there being no votes against and only two abstentions.
In brief, I think that the current regulation is good because it ensures a smooth border crossing. Even when there are many people queuing, the border official makes his own assessment in accordance with the regulation and, if conditions dictate, carries out a random check. The decision to carry out random checks is not a matter for the official alone, but primarily for his superiors at the border. I think we have ensured appropriate safety standards and at the same time enabled passengers to cross the border in the shortest possible time.
Allow me to take this opportunity to thank the Council and the Commission for their excellent cooperation, and especially the shadow rapporteurs, in particular Mr Cashman, for a number of good ideas and their active search for a compromise.
on behalf of the PPE-DE Group. - Mr President, the extension of the Schengen area has removed border controls in most of the EU and made day-to-day travel within those borders quicker and easier for our citizens. It also means, however, that non-EU citizens entering the Schengen area are effectively only checked once, at the external border.
While our citizens often equate illegal immigration with dramatic scenes of unseaworthy and overcrowded vessels breaching our maritime borders, or container-loads of unfortunates - victims of human trafficking - crossing land borders, the reality is much more complex. About 50% of illegal immigrants enter the EU legally, but fail to leave our territory on expiry of their visas. Secondly, incidents of falsified documents are widespread, especially at airports.
In order to reduce the number of overstayers, as well as to decrease the risk of granting access to persons with falsified documents, a harmonised and secure system for checking visa validity and taking fingerprints will apply in the Schengen area. However, as all our citizens who travel are well aware, increased security leads to increased inconvenience and waiting times at borders for bona fide travellers. Therefore a degree of pragmatism is also necessary. If there is deemed to be no risk related to internal security and illegal immigration, and traffic at a border is of such intensity that waiting times become excessive, then the need to take fingerprints may be waived.
This more flexible system may operate for a maximum of three years, after which an evaluation of its effectiveness will take place. While we aim to make Europe secure, we need at the same time to be welcoming to business travellers and tourists alike. I believe that the proposed visa information system has struck the right balance between those two objectives.
on behalf of the PSE Group. - Mr President, I wish to thank the rapporteur for the excellent work he has done. The compromises we have achieved with the Council are sensible and effective, and I say this as the original rapporteur on the Schengen border code.
Brevity is the source of wit, so I will detain the House no more, other than thanking - as every MEP should - the two wonderful assistants, Renaud and Maris, who work with me and who make my work not only enjoyable but also productive.
on behalf of the ALDE Group. - Mr President, as the rapporteur on the visa information system (VIS), and still working on the amendment of the common consular instructions to govern the actual collection of the biometrics, I take a great interest in anything that concerns the visa information system.
When we decided on the VIS, we allowed for this three-year period when the search could be done using just the visa sticker, without the fingerprints in the VIS. But I have slightly mixed feelings about the compromise. I support it because that is what has been able to be agreed. But on the other hand the Commission has rightly said that only a biometric check can confirm with certainty that the person wishing to enter is the one to whom the visa has been issued, and therefore a systematic consultation of the VIS, including a biometric check by border guards, should be performed for each visa holder. I am therefore a little bit worried about the derogation and the ability to have random checks.
I shall look forward to this report after three years, and ensure that flexibility has not become a loophole, because of course if we are going to have the VIS we had better apply it properly.
on behalf of the Verts/ALE Group. - Mr President, I would like to thank Mr Brejc for his excellent report. We appreciate his point that consulting the VIS using the visa sticker number in combination with the verification of fingerprints will create a lot of problems. Therefore we welcome the introduction of a derogation in exceptional cases to consult the VIS without verification of fingerprints.
Nevertheless, in our opinion, the report is not as ambitious as it should be. The derogation should instead be a general rule. We suggest that the VIS should be consulted in exceptional cases when there are doubts regarding identity. It is well known that the Verts/ALE Group strongly opposes the extensive introduction of biometrics until its necessity is proved beyond reasonable doubt. We believe that it has crucial implications for personal data security and for fundamental rights. Therefore we cannot vote in favour of the regulation at this time.
(NL) Mr President, the regulation rightly provides that, for everyone in possession of a visa, the Visa Information System (VIS) should be systematically consulted for a biometric check. This is the best and safest way to check the authenticity of a visa. It is regrettable, therefore, that Parliament feels the need to undermine the principle by introducing a list of situations in which we will make do with checking the identification sticker and not proceed to check the biometric data. There is a danger then that, due to the introduction of this list, biometric checks will become the exception rather than the rule. I know, of course, that it is impossible to perform the biometric checks routinely in all circumstances, but it should certainly be the rule. In the context of the fight against illegal immigration and the fight against terrorism and cross-border criminality, we cannot permit a lax and informal approach in this case.
(HU) Mr President, Hungary was naturally also very pleased about joining the Schengen zone. Allow me to say a few more sentences in connection with this topic, concerning the unfortunate situation that has developed on the border of Hungary and Austria. In many respects the Austrian authorities do not take the Schengen system into account: although Hungary has been part of Schengen for nearly a year, they ask for the passports of Hungarians arriving from across the border and impose fines if they do not have a passport. Naturally, this is not a frequent occurrence but, when it does happen, it understandably and justifiably causes great antipathy in Hungarian public opinion. Unfortunately, in addition to this, there is also a practice of closing, at the border, roads that have existed up to now, to prevent Hungarians from using them to cross the border without a passport under the Schengen Agreement. I hope that there will be a way for us to stop these abuses by the Austrians. Thank you.
(DE) Mr President, I also believe that we have an excellent result from our rapporteur which takes account of security on the one hand and practicability on the other. However, we have also heard that, if we look to the future, one of the key concerns is the issue of overstayers, in other words people who enter the EU legally but fail to leave our territory and vanish from view on expiry of their visas.
I should just like to add this to the debate: over the long term, if the entry and exit system is to work, we will need to have systematic checks. We will not be able to avoid these, and we need to be looking at this issue at Europe's external borders.
Vice-President of the Commission. - (FR) Mr President, I must once again thank your rapporteur, Mr Brejc, because he has grasped the main aim of the proposal, which is to secure the borders, without forgetting, however, that these borders must be sufficiently flexible. I believe that the two can be reconciled and that you have achieved this in this text which is the result of an excellent compromise. I would add, as an echo to what Mr Weber has just said, that we do have a problem in terms of both opening up Europe to everyone wishing to enter and leave on a regular basis, while being relatively attentive to those who, it must be said, try to cheat and abuse the rules. This dual requirement of openness and, at the same time, regularity and respect for the law must therefore be taken into account.
My thanks go to the House for allowing us to make progress in securing our borders while maintaining the necessary flexibility.
rapporteur. - (SL) I would like to comment on two contradicting opinions: deviation as a general principle and strict observance of the rules laid down in the Schengen Code.
It is precisely the compromise we have reached that allows reasonable border crossings even when the queues are really long. Just imagine a border crossing between, say, Slovenia and Croatia during a public holiday when fifty to sixty thousand people turn up, ten thousand of whom have a visa. If those ten thousand had to be fingerprinted, the others, who are citizens of the European Union and can cross the border without any formalities, would have to wait a day or two. Therefore, let us be realistic and create a strict control system comprising reasonable measures for a smooth border crossing.
Let us not forget that the regulation clearly states, and I quote: '... for the sole purpose of verifying the identity of the visa holder and/or the authenticity of the visa ..., the competent authorities for carrying out checks at external border crossing points ... shall, ..., have access to search using the number of the visa sticker in combination with verification of fingerprints of the visa holder'. Therefore, in all cases where there is even the slightest doubt, the border official will check; in all other cases, when there are a large number of people at the border, he will act in accordance with the regulation, which allows for some deviation.
We must not build a new 'Berlin Wall' of officials and information. The European Union is and should continue to be a global power that is considerate towards its own citizens and to others who are entering.
I would like to thank Mr Cashman, among others, and of course the Commissioner for their patience when we were working on this compromise.
The debate is closed.
The vote will take place tomorrow.
Written statements (Rule 142)
in writing. - (HU) Mr President, ladies and gentlemen, we all agree on the necessity of amending the Schengen Borders Code so that its provisions are consistent with the stipulations of the Visa Information System.
However, the Commission's original proposal is problematic since it stipulates that, when citizens of third countries cross the border, not only should the validity of the visas be checked but fingerprints should also be taken from them. This may, however, cause huge congestion at the EU's external borders, mainly at inland border-crossing points during holiday periods or on public holidays.
I therefore welcome the rapporteur's proposed amendments, which provide that these checks should not be carried out systematically but only as random samples, under well-defined conditions and time restrictions.
In the vote tomorrow, please support the Committee's opinion that crossing our external borders should become possible without long waiting times, not only in principle but also in practice.
This regulation comes as an answer to the need to secure and strengthen the European Union's borders by making control at border check points more efficient. Nevertheless, the most important aspect refers to establishing common rules for the harmonization of the Visa Information System.
Although some Member States deemed that the mandatory use of VIS could only be achieved when the technological development allowed the feasible use of portable devices, with a rapid transfer and a certain check, I believe the rapporteur's proposal to let the border police officer choose whether to use the Visa Information System or not represents a solution until the technological system allows rapid data transfer and its systematic use.
We should also not forget that an adequate control at the EU borders would increase the internal security of Member States and, consequently, would fight frauds such as organized crime and even acts of terrorism. Moreover, in addition to the significant increase in the efficiency of border controls, a systematic consultation of the Visa Information System would also constitute a preliminary condition for greater flexibility when submitting the visa application.